USCA4 Appeal: 22-1473      Doc: 21         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1473


        JOHNSON D. KOOLA,

                            Debtor - Appellant,

                     v.

        U.S. BANK TRUST, N.A., as Trustee for LSF10 Master Participation Trust; FAY
        SERVICING, LLC,

                            Creditors - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:21-cv-01843-RMG)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Johnson D. Koola, Appellant Pro Se. John S. Kay, HUTCHENS LAW FIRM, Columbia,
        South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1473      Doc: 21        Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Johnson D. Koola appeals from the district court’s orders: (1) dismissing for lack

        of jurisdiction his appeal from the bankruptcy court’s orders denying confirmation of his

        Chapter 13 plan, and (2) denying his motion for reconsideration. We have reviewed the

        record and find no reversible error. Accordingly, we affirm for the reasons stated by the

        district court.   Koola v. U.S. Bank Trust, N.A., No. 2:21-cv-01843-RMG (D.S.C.

        Mar. 2, 2022 & Apr. 1, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2